     Case 3:20-cv-00024-W-BLM Document 10 Filed 05/27/20 PageID.127 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LAURA ASHLEY CHANDLER,                              Case No.: 20-CV-0024 W (BLM)
12                                      Plaintiff,
                                                         ORDER FOR FURTHER BRIEFING
13   v.                                                  ON PLAINTIFF’S APPLICATION
                                                         FOR DEFAULT JUDGMENT
14   EXTENDED STAY AMERICA;
                                                         [DOC. 7]
     ESH/ESA PROPERTIES, LLC; ESA
15
     MANAGEMENT, INC.; ESA P
16   PORTFOLIO, LLC; and DOES 1 through
     100, inclusive,
17
                                     Defendants.
18
19
20         Pending before the Court is Plaintiff’s Application for Default Judgment. [Doc. 7.]
21   The application is based on Defendant ESH/ESA Properties, LLC’s (“Defendant”) failure
22   to respond to the Complaint served to them on December 5, 2019. (Proof of Service
23   [Doc. 7-2.]) Codefendants Extended Stay America; ESA Management, Inc.; and ESA P
24   Portfolio, LLC (“Codefendants”) maintain, and have attempted to inform Plaintiff on four
25   separate occasions (January 17, 2020; February 3, 2020; February 13, 2020; and March 6,
26   2020) that Defendant is unable to answer Plaintiff’s Complaint because Defendant “does
27   not exist.” (Opp’n to Default J. [Doc. 8] 2:2–8.) It is not clear from the record if
28   Plaintiff has ever directly responded to Codefendants.

                                                     1
                                                                                20-CV-0024 W (BLM)
     Case 3:20-cv-00024-W-BLM Document 10 Filed 05/27/20 PageID.128 Page 2 of 3



 1         On February 2, 2020, the Clerk entered default for ESH/ESA Properties, LLC.
 2   (Clerk’s Entry of Default [Doc. 6].) On March 4, 2020, Plaintiff applied for default
 3   judgment. (App. for Default J. [Doc. 7].) On March 16, 2020, Codefendants opposed
 4   Plaintiff’s Motion for Default Judgement on the basis that ESH/ESA Properties, LLC
 5   “does not exist.” (Opp’n to Default J. [Doc. 8] 3:16–18.) On April 6, 2020, Plaintiff
 6   replied to Codefendants’ Opposition with records from the County of San Diego and the
 7   California Secretary of State showing that Defendant ESH/ESA Properties, LLC does
 8   exist, is a SOS/FTB forfeited corporation, and is the current owner of the property that
 9   Plaintiff alleges to have been injured on. (Reply [Doc. 9] 4:12–27; Cty. of San Diego
10   Pub. Rec. [Doc. 9-2, Ex. D]; Cty. of San Diego Treas.-Tax Collector Rec. [Doc. 9-3, Ex.
11   E]; Cal. Sec’y of State Bus. Search [Doc. 9-4, Ex. F].) Again, it is not clear if Plaintiff
12   ever attempted to meet and confer with Defendant between obtaining these records on
13   March 13, 2020, and filing the Reply on April 6, 2020.
14         As a suspended corporation, Defendant would be subject to action against it and
15   would be unable to defend such an action while suspended. See, e.g., Cal. Rev. & Tax.
16   Code § 23301 (West 2001); Reed v. Norman, 48 Cal.2d 338, 343 (1957). If Defendant is
17   now a dissolved corporation, it may still be sued and may defend an action while in the
18   process of wrapping up its affairs. See, e.g., Cal. Corp. Code § 2010 (West 2006); Cal.
19   Corp. Code § 17707.07 (West 2020); Peñasquitos, Inc. v. Superior Court, 53 Cal.3d
20   1180, 1194 (1991). In either event, Defendant may be subject to default judgement, entry
21   of which is within the trial court’s discretion. See Taylor Made Golf Co. v. Carsten
22   Sports, Ltd., 175 F.R.D. 658, 660 (S.D. Cal. 1997) (Brewster, J.) (citing Lau Ah Yew v.
23   Dulles, 236 F.2d 415, 416 (9th Cir. 1956)). However, default judgements are “ordinarily
24   disfavored” and cases should be decided on the merits “whenever reasonably possible.”
25   Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986). Additionally, the purpose of
26   section 23301 is not punitive, but rather is meant to incentivize corporations to pay their
27   taxes. See United States v. 2.61 Acres of Land, More or Less, Situated in Mariposa Cty.,
28   State of Cal., 791 F.2d 666, 668 (9th Cir. 1985). Thus, the “normal practice” when

                                                   2
                                                                                  20-CV-0024 W (BLM)
     Case 3:20-cv-00024-W-BLM Document 10 Filed 05/27/20 PageID.129 Page 3 of 3



 1   suspension status comes to light during litigation is to “permit a short continuance to
 2   enable the suspended corporation to effect reinstatement.” Timberline, Inc. v.
 3   Jaisinghani, 54 Cal.App.4th 1361, 1366–67 (1997).
 4         Codefendants are hereby ORDERED to file a supplemental briefing in connection
 5   with their Opposition to Plaintiff’s Application for Default Judgement, clarifying the
 6   legal status of Defendant ESH/ESA Properties, LLC and any action Defendant is taking
 7   to revive or dissolve its status in California. The document must be filed by Friday,
 8   June 5, 2020. It must not exceed five pages, exclusive of exhibits. Plaintiff may file a
 9   responsive brief on this issue if they so desire on or before Wednesday, June 10, 2020.
10   It must not exceed five pages, exclusive of exhibits.
11
12         IT IS SO ORDERED.
13   Dated: May 27, 2020
14
15
16                                                      States District Judge

17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                20-CV-0024 W (BLM)
